PER CURIAM
Plaintiff brought this action against defendant Reforestation Services, Inc.,1 for damages to her breeding stock of St. Bernard dogs allegedly caused by defendant’s spraying of a toxic chemical 2,4-D. Plaintiffs action was dismissed by the trial court on the ground of failure to comply with ORS 634.172(1).2 Plaintiff admits that the statute was correctly applied to her, but she urges that its very brief (60 day) notice period unconstitutionally discriminates against a class of which she is a member. She relies on Oregon Constitution, Article I, section 20.3 We have considered her arguments and find no constitutionally impermissible discrimination in the statutory scheme.
Affirmed.

 Defendant Platt Chemical Company is not involved in this appeal.


 ORS 634.172(1) provides:
“(1) No action against a pesticide operator, arising out of the use or application of any pesticide, shall be commenced unless the claimant has filed a report of the loss with the department, and mailed or personally delivered a true copy of such report of loss to the pesticide operator allegedly responsible and a true copy of such report to the person for whom such work was done, if other than himself, within 60 days from the occurrence of such loss or within 60 days from the date when the claimant discovered that such loss had occurred. If the damage is alleged to have been caused to growing crops, the report shall be filed prior to the time when 50 percent of the crop is harvested.”


 Or Const, Art I, § 20 provides:
“No law shall be passed granting to any citizen or class of citizens privileges, or immunities, which, upon the same terms, shall not equally belong to all citizens.”